United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10294
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                              versus

                       DERICK DEVUN HAYNES,

                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:03-CR-372-ALL-R
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Derick

Devun Haynes has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Haynes has filed a response in which he requests the appointment of

new counsel.    Our independent review of counsel’s brief, the

record, and Haynes’ response discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10294
                               -2-

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   Haynes’ motion

for appointment of new counsel is DENIED.